DLD-106                                                          NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 16-4205
                                       ___________

                          IN RE: DENNIS JAMES MAYER,
                                                      Petitioner
                       ____________________________________

                       On a Petition for Writ of Mandamus from the
           United States District Court for the Western District of Pennsylvania
                      (Related to W.D. Pa. Civ. No. 1-15-cv-00232)
                       ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                   January 19, 2017
            Before: CHAGARES, VANASKIE and KRAUSE, Circuit Judges

                             (Opinion filed: February 7, 2017)
                                        _________

                                         OPINION*
                                         _________

PER CURIAM

       Pro se petitioner Dennis James Mayer seeks a writ of mandamus to compel the

United States District Court for the Western District of Pennsylvania to issue a final

appealable order in his federal habeas case. 1




*
  This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
1
  We previously dismissed Mayer’s appeal of the Magistrate Judge’s Report and
Recommendation for lack of jurisdiction. See C.A. No. 16-3338.
       By order entered on December 9, 2016, the District Court granted Respondents’

motion to dismiss, denied Mayer’s habeas petition, and declined to issue a certificate of

appealability. Because Mayer has now received the relief he requested in his mandamus

petition – a final, appealable order – we will dismiss his mandamus petition as moot. See

Blanciak v. Allegheny Ludlum Corp., 77 F.3d 690, 698-99 (3d Cir. 1996).




                                             2